DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Claim Objections
Claims 6 and 11 are objected to because of the following informalities:  On line 1 of claim 6, “specified" should be deleted; on line 1 of claim 11, “any one of" should be deleted.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “recording means” in claims 1 and 8; “amplitude modulation control means” and “amplitude modulation (AM) frequency storage means” in claims 4 and 11; have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses generic placeholder “means” coupled with functional language “recording”, “amplitude modulation control”, “amplitude modulation (AM) frequency storage means” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 4, and 11 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The amplitude modulation control means and amplitude modulation (AM) frequency storage means is described as the electrically powered generator of AM electromagnetic output signals [see para. 00025].  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  Claims 1 and 8 recite a “recording means”.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s specification merely describes the system or hemodynamic parameter monitoring system as being integrated or coupled to a recording means but the structure of the recording means is never described [see para. 00027-00030].  Therefore, the claims fail to provide adequate written description support for a “recording means".  The recording means was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed invention.  Appropriate correction required.   
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “recording means,”  which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s specification merely describes the system or hemodynamic parameter monitoring system as being integrated or coupled to a recording means but the structure of the recording means is never described [see para. 00027-00030].  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2 and 9 recite “such Hdp values” which renders the claims indefinite because it is unclear whether such Hdp values correspond to said Hdp values recited earlier in the claim or some other Hdp values.  For examining purposes, such Hdp values will be interpreted as being any of the Hdp values listed in claim 1.  Appropriate correction required.  
Claim 4 recites “claim 1 3” which renders the claim indefinite because it is unclear whether the claim depends from claim 1 or claim 3.  Appropriate correction required.  For examining purposes, the claim will be interpreted as depending from claim 1. 
Claim 4 recites "a low energy electromagnetic output signals” which renders the claim indefinite because it is unclear what exactly meant by “low energy”.  The metes and bounds of the term low are unknown.  Appropriate correction required.  For examining purposes, any electromagnetic energy that can be safely delivered to a patient will be interpreted as low energy. 
Claim 5 recites “the AM modulated output signals with alleviation or curative effects on patients with a poor health condition” which renders the claim indefinite because use of the term “with” makes it is unclear whether the claim is merely reciting that the output signals can lead to alleviation of the condition through the first step of detecting the condition or the claim is trying to recite that the output signals are actually configured to treat the condition.  Appropriate correction required.  For examining purposes, the claim will be interpreted as the output signals can lead to alleviation of the condition through the first step of detecting the condition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10, and 15-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Furman [US 2008/0221419 A1] in view of Libbus et al. [US 2005/0143779 A1] and Hoium et al. [US 2003/0139678 A1].

Regarding claims 1 and 8 and 20, Furman discloses a hemodynamic parameter (Hdp) monitoring system and method (title) for diagnosing a health condition of a patient, comprising: 
an Hdp monitor that senses and measures, and including recording means for recording at least the following listed Hdp values exhibited by the patient: 
blood pressure, stroke volume, cardiac output, heart rate [Abstract, para. 0008, 0023, 0026, 0060, 0063].
Furman fails to explicitly disclose sensing, measuring, and recording the following Hdp values: systolic blood pressure, diastolic blood pressure, median blood pressure, total peripheral resistance, RR interval, and pulse pressure.  Furman further fails to disclose a non-exposure period and Hdp values exhibited by the patient during or after an exposure period during which the patient is exposed to low-energy electromagnetic output signals and an electrically-powered generator adapted to be actuated to generate said low-energy electromagnetic carrier output signals for exposing or applying to the patient such output signals during said exposure period. 
Libbus teaches sensing, measuring, and recording the following Hdp values: systolic blood pressure, diastolic blood pressure, median blood pressure, total peripheral resistance, RR interval, and pulse pressure [Abstract, para. 0096, 0122, Figures 21A-E].  
Furman and Libbus are combinable because both deal with cardiac monitoring.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the hemodynamic monitoring of Furman with the additional parameters as taught by Libbus in order to obtain additional cardiac information from the patient as an extra diagnostic measure.
The combination fails to teach a non-exposure period and Hdp values exhibited by the patient during or after an exposure period during which the patient is exposed to low-energy electromagnetic output signals and an electrically-powered generator adapted to be actuated to generate said low-energy electromagnetic carrier output signals for exposing or applying to the patient such output signals during said exposure period. 
Hoium teaches a system and method for detecting a patient's susceptibility to arrhythmias and cardiac tissue abnormality which involves sensing, measuring, and recording Hdp values exhibited by the patient a non-exposure period and furthermore Hdp values exhibited by the patient during or after an exposure period during which the patient is exposed to low-energy electromagnetic output signals and an electrically-powered generator adapted to be actuated to generate said low-energy electromagnetic carrier output signals for exposing or applying to the patient such output signals during said exposure period [para. 0092, 0094, 0095 and claim 1 of Hoium where electronics interface 18, by coupling with computer 27, allows for the injection of low-level electromagnetic energy into patient 35 to alter at least one cardiac signal which includes a plurality of hemodynamic values including heart rate variability which is commonly measured by taking a sampling of R-wave to R-wave intervals].  
Furman, Libbus, and Hoium are combinable because all three deal with cardiac monitoring.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Furman as modified with the arrhythmias and cardiac tissue abnormality detection of Hoium because Furman as modified suggests monitoring various hemodynamic cardiac values and Furman provides an appropriate means and method for monitoring additional hemodynamic cardiac values for additional diagnostic value.  
Furman further discloses establishing Hdp marker values for purposes of comparison with Hdp values of the patient recorded by a recorder means of a Hdp monitoring system [para. 0074, 0086, Figure 7 where the reference values can be interpreted as Hdp marker values].
It is further noted that it is understood that at least one or a plurality of surrogate patients were used to develop the reference values and default parameters.  The combination meets the claimed limitation.  
With respect to Claim 20, Examiner notes that the last to paragraphs of Claim 20 are optional. Thus the above combination satisfies the claimed limitations. 

Regarding claim 2, the combination teaches all of the claim limitations, as applied to claim 1 above.  The combination further teaches said Hdp monitor is adapted to sense and measure each of said Hdp values and separately record such Hdp values exhibited by the patient during both said non-exposure period and said Hdp values exhibited by the patient during or after said exposure period (see rejection of claim 1). 
Regarding claim 3, the combination teaches all of the claim limitations, as applied to claim 1 above. 
Furman further discloses in which the Hdp monitor is adapted to repeatedly sense and measure said Hdp values and record such values during a period of time determined by at least ten heart-beat times [para. 0074 where the parameters are checked again in one to two hours]. 
It is noted that one to two hours includes at least ten heart beats.  Therefore, Furman meets the claimed limitation.  

Regarding claim 9, the combination teaches all of the claim limitations, as applied to claim 8 above.  Furman further discloses in which said Hdp monitor is adapted to sense and measure each of said Hdp values and separately record such Hdp values exhibited by surrogate patients during non-exposure period and said Hdp values exhibited by surrogate patients during or after said exposure period (see rejection of claim 8). 
Regarding claim 10, the combination teaches all of the claim limitations, as applied to claim 8 above.  Furman further discloses in which the Hdp monitor is adapted to repeatedly sense and measure said Hdp values and record such values during a period of time determined by at least ten heart-beat times [para. 0074 where the parameters are checked again in one to two hours]. 
It is noted that one to two hours includes at least ten heart beats.  Therefore, Furman meets the claimed limitation.  

Regarding claim 15, the combination teaches all of the claim limitations, as applied to claim 8 above.  Furman further discloses said recordings of Hdp values are subjected to real time analysis of such recordings by means of an analyser component integrated with said recording means included in the Hdp monitor [para. 0078, 0086, Figure 7]. 
Regarding claim 16, the combination teaches all of the claim limitations, as applied to claim 8 above.  Furman further discloses said recordings of Hdp values are subjected to analysis of such recordings by an analysis center provided with information related to recordings of said Hdp values [para. 0078, 0086, Figure 7].  
Regarding claim 17, the combination teaches all of the claim limitations, as applied to claim 15 above.  Furman further discloses said analysis includes calculating representative values for each of the recorded Hdp values [para. 0078, 0086, Figure 7].

Claims 4-5, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Furman [US 2008/0221419 A1] in view of Libbus et al. [US 2005/0143779 A1] and Hoium et al. [US 2003/0139678 A1], as applied above, and in further view of Messano et al. [US 2013/0218021 A1].

Regarding claim 4, the combination teaches all of the claim limitations, as applied to claim 1 above.  The combination fails to teach amplitude modulation.  
Messano teaches an electrically-powered generator includes amplitude modulation control means for controlling the amplitude of a low energy electromagnetic output signals and amplitude modulation (AM) frequency storage means comprising stored AM frequency values at which AM modulated output signals are generated [Abstract, see claim 20 of Messano].
It is noted that the electromagnetic energy delivered in the Messano reference can be interpreted as low electromagnetic energy because it is safely delivered to the patient.  
Furman, Libbus, Hoium, and Messano are combinable because they all deal with physiological monitoring.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the hemodynamic monitoring of Furman as modified with the amplitude modulation control means as taught by Messano because Furman as modified suggests the use of exposing the patient to low-level electromagnetic energy and Messano provides an appropriate such means and method for providing exposure to low-level electromagnetic energy in a safe and controlled fashion.   

Regarding claim 5, the combination teaches all of the claim limitations, as applied to claim 4 above.  Messano further teaches the AM frequency storage means comprises AM frequency values determined to provide the AM modulated output signals with alleviation or curative effects on patients with a poor health condition [para. 0047 where the system is configured to differentiate diseased or precursor tissue from normal tissue for the detection of anomalies so that the precursor tissue can be treated in a timely manner to provide curative effects on patients].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Furman as modified to incorporate the tissue differentiating system of Messano as an additional detection feature because Furman suggests detecting tissue anomalies and Messano provides an appropriate means and method for detecting tissue anomalies as an added diagnostic feature. 
Regarding claim 11, the combination teaches all of the claim limitations, as applied to claim 8 above.  The combination fails to teach amplitude modulation. 
Messano teaches in which the electrically-powered generator includes amplitude modulation control means for controlling the amplitude of the low energy electromagnetic output signals and amplitude modulation (AM) frequency storage means comprising stored AM frequency values at which AM modulated output signals are generated [Abstract, see claim 20 of Messano].
It is noted that the electromagnetic energy delivered in the Messano reference can be interpreted as low electromagnetic energy because it is safely delivered to the patient.  
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the hemodynamic monitoring of Furman as modified with the amplitude modulation control means as taught by Messano because Furman as modified suggests the use of exposing the patient to low-level electromagnetic energy and Messano provides an appropriate such means and method for providing exposure to low-level electromagnetic energy in a safe and controlled fashion.   

Regarding claim 12, the combination teaches all of the claim limitations, as applied to claim 11 above.  Messano further teaches the AM frequency storage means comprises AM frequency values determined to provide the AM modulated output signals with alleviation or curative effects on patients with a poor health condition [para. 0047 where the system is configured to differentiate diseased or precursor tissue from normal tissue for the detection of anomalies so that the precursor tissue can be treated in a timely manner to provide curative effects on patients].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Furman as modified to incorporate the tissue differentiating system of Messano as an additional detection feature because Furman suggests detecting tissue anomalies and Messano provides an appropriate means and method for detecting tissue anomalies as an added diagnostic feature.  
Claims 6-7, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Furman [US 2008/0221419 A1] in view of Libbus et al. [US 2005/0143779 A1], Hoium et al. [US 2003/0139678 A1] and Messano et al. [US 2013/0218021 A1], as applied above, and in further view of Picot et al. [US 2012/0197117 A1].

Regarding claim 6, the combination teaches all of the claim limitations, as applied to claim 5 above.  The combination fails to teach detection of cancer.  
Picot teaches a system which exposes the patient to low-level electromagnetic energy in order to measure hemodynamic values of the exposed tissue which is used to determine whether the tissue is in a poor health condition in which the specified poor health condition is a type or form of cancer [Abstract, para. 0003, 0005, 0008, 0013, 0017, 0059].
Furman, Libbus, Hoium, Messano, and Picot are combinable because they all deal with physiological monitoring.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Furman as modified to incorporate the cancer detecting frequencies of Picot because Furman as modified suggests detecting tissue anomalies and Picot provides an appropriate means and method for detecting life threatening tissue anomalies related to cancer.   
Regarding claim 7, the combination teaches all of the claim limitations, as applied to claim 6 above.  Picot further teaches the type or form of cancer is hepatocellular carcinoma (HCC) or breast cancer [para. 0013]. 
Regarding claim 13, the combination teaches all of the claim limitations, as applied to claim 12 above.  The combination fails to teach the detection of cancer.  
Picot teaches a system which exposes the patient to low-level electromagnetic energy in order to measure hemodynamic values of the exposed tissue which is used to determine whether the tissue is in a poor health condition in which the specified poor health condition is a type or form of cancer [Abstract, para. 0003, 0005, 0008, 0013, 0017, 0059].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Furman as modified to incorporate the cancer detecting frequencies of Picot because Furman as modified suggests detecting tissue anomalies and Picot provides an appropriate means and method for detecting life threatening tissue anomalies related to cancer.   
Regarding claim 14, the combination teaches all of the claim limitations, as applied to claim 13 above.  Picot further teaches the type or form of cancer is hepatocellular carcinoma (HCC) or breast cancer [para. 0013]. 
Regarding claim 18, the combination teaches all of the claim limitations, as applied to claim 17 above.  The combination fails to teach detection of cancer.  
Picot teaches a system which exposes the patient to low-level electromagnetic energy in order to measure hemodynamic values of the exposed tissue which is used to determine whether the tissue is in a poor health condition [Abstract, para. 0003, 0005, 0008, 0013, 0017, 0059].  The health condition of the patient is known to involve a form of cancerous cell growth or a likelihood of such a form of cancerous cell growth developing in a patient [para. 0013].
It is noted that the electromagnetic energy delivered in the Picot reference can be interpreted as low electromagnetic energy because it is safely delivered to the patient.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Furman as modified to incorporate the cancer detecting frequencies of Picot because Furman as modified suggests detecting tissue anomalies and Picot provides an appropriate means and method for detecting life threatening tissue anomalies related to cancer.   
Regarding claim 19, the combination teaches all of the claim limitations, as applied to claim 18 above.  The combination fails to teach detection of hepatocellular carcinoma (HCC) or breast cancer.  
Picot further teaches the health condition of the patient is known to involve a form of cancerous cell growth which is hepatocellular carcinoma (HCC) or breast cancer [para. 0013].  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY B. SHAH
Primary Examiner
Art Unit 3791



/JAY B SHAH/Primary Examiner, Art Unit 3791